Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/20/2020, 09/17/2020, 02/01/2021, 04/22/2021 & 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 04/24/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 16 that includes: 
Claim 16:
…
“
acquiring a plurality of sets of training data, each set of training data comprising a visible light image, a depth image and a corresponding labeled object mask pattern for a same scenario; generating a central weight map corresponding to the visible light image, weight values represented by the central weight map gradually decreasing from a center to an edge of the visible light image; and performing training by taking the visible light image, the depth image and the central weight map as an input of an object detection model comprising an initial network weight and taking the labeled object mask pattern as a ground truth outputted by the object detection 40model comprising the initial network weight, to obtain a target network weight of the object detection model.
”
Regarding dependent claims 17-18 these claims are allowed because of their dependence on independent claim 16 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-5, 7-9 & 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 101
Claims 19-20 should be rejected under 35 USC 101 as being directed to non-statutory subject matter.  Claims 19-20 recites a program without the recitation of a non-transitory computer readable medium.  
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

  For example, Claim 19 recites merely a program without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, claim 19 is directed to a program per se.  Program per se does not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 & 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al. (Global Gaussian Distribution Embedding Network and Its Application to Visual Recognition) 
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claims 1 & 19, Wang discloses acquiring a visible light image (202, See Section 1); generating a central weight map (204, See Section 1) corresponding to the visible light image, weight values represented by the central weight map gradually decreasing from a center to an edge of the visible light image (Gaussian Embedding, Section 3.1); inputting the visible light image and the central weight map into an object detection model to obtain an object region confidence map, wherein the object detection model is a model obtained by training according to a plurality of sets of training data, and each set of training data comprises a visible light image, a central weight map and a corresponding labeled object mask pattern for a same scenario (See Figure 1 & Section 4.2.1 and Abstract); and determining at least one target object in the visible light image according to the object region confidence map (208, Region Classification Section 4.1). 
As to claim 6, Wang discloses wherein the object detection model comprises an input layer, an intermediate layer and an output layer which are sequentially connected, and inputting the visible light image and the central weight map into the object detection model comprises: applying the visible light image onto the input layer of the object detection model; and applying the central weight map onto the output layer of the object detection model. (See Claim 1 Rationale)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Global Gaussian Distribution Embedding Network and Its Application to Visual Recognition) in view of Minato et al. (U.S. Publication 2007/0110422)
As to claim 10, Wang discloses everything as disclosed in claim 1 but is silent to in response to there are a plurality of objects, determining the at least one target object according to at least one of a priority of a category to which each object belongs, an area occupied by each object or a position of each object.
However, Minato’s Figure 29 & [0317-0323] discloses in response to there are a plurality of objects, determining the at least one target object according to at least one of a priority of a category to which each object belongs, an area occupied by each object or a position of each object. (See Fig. 29 wherein in the presence of a plurality of objects; objects are prioritized by object size (e.g. amount area occupied by object..)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wang’s disclosure to include the above limitations in order to focus camera operations on objects in the image foreground (intended faces to be tracked).
CONCLUSION
No prior art has been found for claims 2-5, 7-9, 11-15 & 20 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661